Citation Nr: 9928447	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-01 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic bronchial 
asthma with emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1944 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that denied service 
connection for chronic bronchial asthma with emphysema.  The 
veteran submitted a notice of disagreement in April 1997, and 
the RO issued a statement of the case in May 1997.  The 
veteran submitted a substantive appeal in February 1998.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed chronic bronchial asthma with 
emphysema and service.


CONCLUSION OF LAW

The claim for service connection for chronic bronchial asthma 
with emphysema is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has chronic 
bronchial asthma with emphysema which originated during 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his chronic 
bronchial asthma with emphysema had its onset during service, 
this assertion does not make the claim well-grounded if there 
is no competent medical evidence of record of a nexus between 
any disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

As a preliminary matter, the Board notes that the veteran's 
service medical records are not available and may have been 
destroyed in a fire at the National Personnel Service Center 
(NPRC).  Moreover, the veteran's original claims folder is 
missing and the rebuilt folder contains neither service 
medical records nor service personnel records.  Moreover, 
Surgeon General's Office records, morning reports, and sick 
reports are also available.  The RO has made several attempts 
to locate these records, and has notified the veteran of the 
information needed to reconstruct medical data.  In that 
regard, the veteran has submitted lay evidence from himself 
and his daughter.  The Board notes that it is incumbent upon 
the VA to afford the veteran's claim heightened consideration 
due to the unfortunate loss of his service medical records.  
E.g., Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, in this case, 
Board emphasizes that it is not the lack of service medical 
records which results in the veteran's claim being not well-
grounded, as set forth below, since the veteran's assertions 
(lay evidence) of an inservice respiratory disability are 
presumed to be true and are sufficient to establish an 
inservice injury for well-grounded purposes.  Caluza.  What 
is missing in this case is medical evidence linking a current 
disability to the inservice injury.  

In this case, statements of the veteran in the claims folder 
are to the effect that he was treated for upper respiratory 
and breathing problems in service.  In addition, his daughter 
has indicated that the veteran had respiratory problems in 
service.  For purposes of well groundedness, the Board 
accepts this lay evidence as correct to support a finding 
that upper respiratory and breathing problems were noted in 
service.  However, the veteran's statements as well as the 
statements of the veteran's daughter indicating that the 
veteran's lungs and respiratory system were irreversibly 
damaged as a result of his military service are not 
considered competent to prove medical causation.  Paulson v. 
Brown, 7 Vet. App. 466 (1995); Espiritu.  

Post-service medical records show that the veteran has been 
hospitalized and treated at various times over the years for 
chronic bronchial asthma with emphysema.  The earliest 
diagnosis of chronic bronchitis with emphysema is dated in 
August 1975, but that record does not contain a medical 
opinion regarding the date of onset and/or etiology of the 
veteran's respiratory problems.  A 1981 medical report by 
Rajendra P. Sood, M.D., indicates that the veteran was being 
treated for chronic obstructive pulmonary disease with 
emphysema and was totally disabled.  A May 1995 statement 
from the veteran suggests that medical records of the 
veteran's treatment immediately following military service 
(from 1945 to 1950) were sent to the VA as part of an earlier 
claim for service connection for breathing difficulties.  
Neither those medical records nor the veteran's earlier claim 
are in the rebuilt claims folder, and it appears that 
duplicates of those medical records are no longer available.

For purposes of well groundedness, the veteran's statement as 
to the continuity of symptomatology of breathing difficulties 
immediately post-service is presumed credible.  Savage.  The 
Court has found that symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  See Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).  While upper 
respiratory and breathing problems are presumed to have 
occurred in service and continuity of symptomatology has been 
demonstrated by lay statements, the Board finds that 
competent medical evidence is required to show whether the 
present condition of chronic bronchial asthma with emphysema 
is etiologically related to the post-service continuity of 
symptomatology of breathing difficulties.  Savage.  This 
burden of submitting competent (medical) evidence of a 
relationship between any present condition of chronic 
bronchial asthma with emphysema and the post-service 
symptomatology may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu.

Thus, as there is no competent medical evidence establishing 
a nexus between the current diagnosis of chronic bronchial 
asthma with emphysema and service, all of the criteria of 
Caluza have not been met.  As such, the claim for service 
connection for chronic bronchial asthma with emphysema is not 
well-grounded.  

The veteran argues that the Board should remand the case to 
the RO for additional development because various provisions 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 require that a claim be 
"fully developed" before a determination is made as to 
whether it is well grounded.  See Part III,  1.03a, and Part 
VI,  1.01b, 2.10f.  The full development these provisions 
call for seems to be triggered by a "reasonable 
probability" of a well-grounded claim ( 1.01b), or a claim 
which is "potentially plausible on a factual basis" ( 
2.10f).  On the facts presented in this case as set forth 
above, the Board finds no such "potential plausibility" or 
"reasonable probability."  And the Board finds that 
"potentially plausible" cannot be so broad as to encompass 
every claim, because to do so would render the statutory 
scheme of 38 U.S.C.A. § 5107 a nullity.  See Meyer v. Brown, 
9 Vet. App. 425, 434 (1996).  Finally, the Court held that 
the provisions in M21-1, Part III, 1.03(a) and Part VI, 
2.10(f) are invalid because they are contrary to 38 U.S.C.A. 
§ 5107(a).  Morton v. West, No. 96-1517 (U.S. Vet. App. 
Jul. 15, 1999).  These manual provisions have been rescinded, 
effective August 30, 1999.  Moreover, Since the veteran's 
claim is not well-grounded, he cannot invoke the VA's duty to 
assist in the development of the claim under 38 U.S.C.A. § 
5107(a) (West 1991).  Grivois v. Brown, 6 Vet. App. 136 
(1994).  

The Board notes that the RO denied the claim for service 
connection for chronic bronchial asthma with emphysema on the 
merits and finds no prejudice to the veteran in appellate 
denial of the claim as not well-grounded.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for chronic bronchial asthma with 
emphysema at any time by notifying the RO of such an 
intention and submitting supporting evidence.  An example of 
supporting evidence is a medical opinion linking a current 
condition of chronic bronchial asthma to an incident of 
service or to the post-service symptomatology of breathing 
difficulties.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim for service connection for chronic bronchial asthma 
with emphysema is denied as not well grounded.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

